 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          CLAUDE BROWN,
 8                                   Plaintiff,
                                                              C16-1340 TSZ
 9                v.
                                                              MINUTE ORDER
10        KING COUNTY,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The first day of trial, Monday, June 14, 2021, is hereby RESCHEDULED
14
   to begin at 9:00 a.m., rather than 1:00 p.m., and will end at 4:00 p.m. On the first day of
   trial, after jury selection, the parties should be prepared to proceed with opening
15
   statements and Plaintiff should be prepared to have witnesses available to testify. The
   trial schedule will otherwise proceed as indicated at the pretrial conference. See Minutes
16
   (docket no. 112).
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 8th day of June, 2021.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
